Citation Nr: 0703947	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-11 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for cervical and 
thoracic spine disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1982 to 
October 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
a right shoulder disability was present in service; that any 
current right shoulder disability is related to service; that 
arthritis of the right shoulder manifested itself to a 
compensable degree within a year following separation from 
military service; or that any current right shoulder 
disability was caused or aggravated by already service 
connected low back disorder.

2.  The preponderance of the evidence is against finding that 
a left shoulder disability was present in service; that any 
current left shoulder disability is related to service; that 
arthritis of the left shoulder manifested itself to a 
compensable degree within a year following separation from 
military service; or that any current left shoulder 
disability was caused or aggravated by already service 
connected low back disorder.

3.  The preponderance of the evidence is against finding that 
cervical or thoracic spine disabilities were present in 
service; that any current cervical or thoracic spine 
disabilities were related to service; that arthritis of the 
cervical or thoracic spines manifested itself to a 
compensable degree within a year following separation from 
military service; or that any current cervical or thoracic 
spine disabilities were caused or aggravated by already 
service connected low back disorder.




CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred or 
aggravated during military service or by already service 
connected low back disorder and arthritis of the right 
shoulder may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1112, 1113, 1131, 5100, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2006).

2.  A left shoulder disability was not incurred or aggravated 
during military service or by already service connected low 
back disorder and arthritis of the left shoulder may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1112, 
1113, 1131, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2006).

3.  Neither cervical nor thoracic spine disabilities were 
incurred or aggravated during military service or by already 
service connected low back disorder and arthritis of the 
cervical and thoracic spines may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1112, 1113, 1131, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2004, prior to 
the appealed from rating decision, fulfills the provisions of 
38 U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish a disability 
rating and effective date for the disabilities on appeal.  
The failure to provide notice of the type of evidence 
necessary to establish a disability rating and effective date 
for the disabilities on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claims, and any questions as to the appropriate disability 
rating or effective date to be assigned are moot.   Dingess 
v. Nicholson, 19 Vet. App. 473 (2006). 

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes the veteran's service medical records and all 
available and identified post-service medical records, 
including medical records from Cross Chiropractic Clinic, 
Cheryl F. Weber, M.D., Northstar Surgery Center, Garry R. 
Pollock, M.D., Peter B. Robinson, M.D., Dr. Kevin Mosier, and 
Dr. Christopher Ihle as well as from the Amarillo VA Medical 
Center.  The record also shows that the veteran was provided 
VA examinations in July 2004 and March 2005.

Lastly, the Board finds that adjudication of the current 
appeal may go forward without the veteran first being 
provided notice of the recent amendments to 38 C.F.R. § 3.310 
because such is not prejudicial error as these amendments 
essentially codified the United States Court of Appeals for 
Veterans Claims (Court) holding in Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the appellant, that error is harmless since there is 
no evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

The Claims

The veteran contends that his current shoulder, upper back, 
and neck problems were caused by injuries he sustained while 
in military service and/or by his already service connected 
low back disorder.  It is requested that the veteran be 
afforded the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Arthritis, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in service.  38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Service connection is also 
warranted when a service-connected disability aggravates a 
non-service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

With the above criteria in mind, a May 1985 service medical 
record recorded the veteran's complains of right shoulder 
pain following a fight and diagnosed rule out muscle strain 
versus muscle bruise.  In addition, the September 1985 
separation examination noted a history of recurrent back 
pain.  However, service medical records were otherwise 
negative for complaints, diagnoses, or treatment related to 
the shoulders or the cervical and thoracic spines.  In fact, 
at his September 1985 separation examination the veteran 
indicated that he did not have a painful or trick shoulder; 
swollen or painful joints; arthritis, rheumatism, or 
bursitis; or bone, joint, or other deformity.  

Post-service, the first time that the record shows the 
veteran's complaints and/or treatment for a right shoulder 
problems is in April 1992.  See treatment records from Dr. 
Ihle dated from April 1992 to August 1992.  Specifically, an 
April 1992 post operative treatment note from Dr. Ihle 
diagnosed chronic acromioclavicular (AC) joint pain and 
reported that the veteran underwent an anterior 
capsulorrhaphy in November 1991.  Subsequent treatment 
records show the veteran's continued complaints and treatment 
for right shoulder pain which starting in June 1992 was 
diagnosed as impingement syndrome.  Id; Also see January 1994 
treatment records from Dr. Mosier.  In June 1992, the veteran 
underwent an arthroscopy of the glenohumeral joint followed 
by open Neer acromioplasty.  Id.  Thereafter, the March 2005 
VA shoulder examiner also diagnosed arthritis.

The first time that the record shows the veteran's complaints 
and/or treatment for a left shoulder problem is in April 
2003.  See VA treatment records dated from March 2003 to 
February 2004.  Specifically, VA treatment records note that 
the veteran worked as a cowboy, participated in rodeos, in 
April 2003 had a horse roll on top of him, and later in April 
2003 had left shoulder surgery.  Thereafter, the March 2005 
VA shoulder examiner also diagnosed arthritis.

The first time that the record shows the veteran's complaints 
and/or treatment for cervical and/or thoracic spine problems 
is in March 2004.  See VA examination report dated in March 
2004.  Specifically, at the March 2004 VA examination the 
examiner diagnosed musculoskeletal pain of the dorsal spine.  
Subsequently, in April 2004, Dr. Robinson diagnosed neck pain 
and left hand numbness.  Similarly, the July 2004 VA examiner 
diagnosed persistent neck pain.  Thereafter, the March 2005 
VA spine examiner also diagnosed chronic cervical and 
thoracic strain with degenerative disc disease.

As to entitlement to direct service connection for shoulder 
as well as cervical and thoracic spine disorders, the March 
2005 VA examiner opined after a review of the record on 
appeal and an examination of the veteran that the left and 
right shoulder disorders are not caused by or a result of 
military service; the shoulder disabilities are a result of 
injuries sustained after service; it was less likely than not 
that the veteran's neck and upper back disorders were caused 
by military service; and the veteran's neck and upper back 
disorders are the result of injuries sustained during his 
post service employment.  

The above medical opinions are not contradicted by any other 
medical evidence of record.  Evans, supra.  Therefore, 
because the medical evidence of record shows that shoulder as 
well as cervical and thoracic spine disorders were not caused 
by military service, entitlement to service connection of a 
direct basis for these disorders must be denied.  See 
38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) (establishing service connection requires finding 
a relationship between a current disability and events in 
service or an injury or disease incurred therein).  

The preponderance of the evidence is also against finding 
that any shoulder as well as cervical and thoracic spine 
disorders is related to any disease or injury during the 
veteran's military service because the service medical 
records are negative for the veteran being diagnosed with a 
chronic disability of the shoulder, upper back, or neck at 
that time.  Id.

Moreover, given the length of time between the veteran's 
separation from military service in 1985 and first seen 
complaining of left shoulder problems in 1992, right shoulder 
problems in 2003, and cervical and/or thoracic problems in 
2004, the Board finds that there is no continuity of 
symptomatology.  Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service.).  

Likewise, the presumptions found at 38 C.F.R. §§ 3.307, 3.309 
also do not help the veteran in establishing his claims 
because the diagnoses of arthritis are not found in the 
record during the first post-service year.  

As to entitlement to secondary service connection for 
shoulder as well as cervical and thoracic spine disorders, 
the July 2004 VA examiner, in a fill in the blank opinion 
request, stated that "Bilateral shoulder pain/neck pain is 
most likely caused by or a result of DJD lumbar spine." 
[Handwritten portions in italics].  Moreover, at the March 
2004 VA examination the veteran complained that his low back 
pain had progressed to up between his shoulders and the 
examiner diagnosed musculoskeletal pain of the dorsal spine, 
more likely than not secondary to muscular guarding which 
occurs as the body attempts to protect itself from 
lumbosacral pain.  

On the other hand, the April 1992 post operative treatment 
note from Dr. Ihle included the veteran's statement that he 
injured his right shoulder when he was kicked by a steer.  
Similarly, progress reports dated in January 1994 from Dr. 
Mosier included the opinion that the veteran's right shoulder 
problems were the result of an injury incurred on a feedlot.  
Moreover, in April 2004 the veteran told Dr. Robinson that he 
was pursing a workers' compensation claim for his left 
shoulder because in November 2002 the wind blew a gate into 
his horse and he wrenched his left shoulder.  

Furthermore, at the March 2005 VA examinations which were 
held for the express purpose of ascertaining the origins of 
the veteran's should as well as cervical and thoracic spine 
disabilities it was noted that the veteran reported that the 
onset of his right shoulder problems was in 1990, when he was 
kicked in the right shoulder by a calf, tearing the rotator 
cuff.  He also reported that the onset of his left shoulder 
problems was 1993 or 1994, when he was working at a mental 
hospital and was attacked by a patient.  As to his upper back 
and neck, he reported that the onset of his problem was 1985 
when he was unloading a five ton truck while in military 
service.  Other trauma to his spine included having horses 
fall on him and being run over by cattle numerous times.  

Thereafter, after a review of the record on appeal and an 
examination of the veteran, the March 2005 VA examiner opined 
that the left and right shoulder disorders are not secondary 
to service connected lumbosacral strain; the shoulder 
disabilities are a result of injuries sustained after 
service; it was less likely than not that the veteran's neck 
and upper back disorders were caused by his service connected 
lumbosacral strain; and the veteran's neck and upper back 
disorders are the result of injuries sustained during his 
post service employment.  

The Board gives more credence to the March 2005 VA examiners 
opinions that current disorders were not caused by the 
veteran's service connected low back disorder than those 
provided by the March 2004 and July 2004 VA examiners because 
the March 2005 opinion was provided after a review of the 
record on appeal including these earlier VA opinions.  
Moreover, not only was the claims file not available for 
review by the March 2004 and July 2004 VA examiners but the 
examiners appeared to have been unaware of the veteran's 
numerous post-service injuries, as none of them were 
discussed in the examination reports.  See LeShore v. Brown, 
8 Vet. App. 406 (1995) (the Board is not required to accept 
evidence that is simply information recorded by a medical 
examiner, unenhanced by medical opinion).  The Board's 
decision to given more credence to the March 2005 VA 
examiners opinions are further supported by the fact that 
they made specific reference to the post service medical 
evidence that supported the opinions.  Lastly, the Board 
notes that the opinions made by the March 2005 VA examiners 
are further supported by the fact that the veteran told Dr. 
Ihle in April 1992 that he injured his right shoulder when he 
was kicked by a steer, that he told Dr. Robinson in April 
2004 that his left shoulder problems were caused by an injury 
at work in November 2002, and that Dr. Mosier opined in 
January 1994 that the veteran's right shoulder problems were 
the result of an injury incurred on a feedlot.  

Accordingly, because the record does not include credible 
medical opinion evidence of a link between any of the above 
disabilities and already service connected low back disorder, 
entitlement to secondary service connection for shoulder as 
well as cervical and thoracic spine disorders must also be 
denied.  See 38 C.F.R. § 3.310; Allen, supra.

In reaching the above conclusions, the Board has not 
overlooked the appellant's and his representative's written 
statements to the RO and the claimant's statements to his VA 
and private physicians.  While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, 
because laypersons are not trained in the field of medicine, 
they are not competent to provide medical opinion evidence as 
to the diagnosis or origins of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
appellant's statements, as well as those of his 
representative, addressing the diagnosis or origins of these 
disabilities are not probative evidence as to the issues on 
appeal.

The Board also considered the doctrine of reasonable doubt, 
however, the preponderance of the evidence is against the 
appellant's claims, and the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claims must be denied.

ORDER

Service connection for a right shoulder disability is denied.

Service connection for a lumbar spine disability is denied.

Service connection for cervical and thoracic spine 
disabilities is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


